Order entered December 7, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00067-CV

  DEMONDRIA JEFFERSON AND DEMETRA WYSINGER, Appellants

                                        V.

          GEICO COUNTY MUTUAL INSURANCE CO., Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-17-00628-E

                                     ORDER

      By letter dated October 7, 2020, we notified appellants their brief failed to

comply with rule 38 of the Texas Rules of Appellate Procedure and directed them

to file an amended brief that complied with rule 38 within ten days. To date,

appellants have not filed an amended brief.

      Accordingly, we ORDER the appeal submitted on appellants’ September

28, 2020 brief. Appellee’s brief shall be filed within THIRTY DAYS of the date
of this order.


                 /s/   ROBERT D. BURNS, III
                       CHIEF JUSTICE